 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JESSICA C. HARBACHECK,
 8
                                   Plaintiff,               Case No. C19-94 RAJ
 9
            v.                                              ORDER GRANTING
10                                                          COMMISSIONER’S MOTION TO
     COMMISSIONER OF SOCIAL SECURITY,                       DISMISS
11
                                   Defendant.
12
            This matter is before the Court on the Commissioner’s motion to dismiss Plaintiff’s
13
     complaint as untimely. Dkt. 8. Plaintiff filed no response to the Commissioner’s motion, which
14
     was noted for consideration on July 5, 2019. See Dkt. 8 at 1; Local Civil Rule 7(d)(3). Because
15
     Plaintiff did not file this action within the 60-day limitations period in 42 U.S.C. § 405(g) and
16
     Plaintiff has not demonstrated extraordinary circumstances warranting equitable tolling, the
17
     Court grants the Commissioner’s motion and dismisses this case with prejudice.
18
            Plaintiff’s application for Supplemental Security Income was denied initially, upon
19
     reconsideration, and in an ALJ decision dated March 28, 2018. Dkt. 8, Ex. 2 at 8, 5. 1 In a notice
20
     dated November 14, 2018, the Appeals Council denied Plaintiff’s request for review, making the
21

22   1
    A district court may consider documents attached to a motion to dismiss if the documents’
   authenticity is not contested and the plaintiff’s complaint necessarily relies on them. Lee v. City
23 of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Here, Plaintiff’s complaint seeks review of,
   and thus necessarily relies on, the ALJ’s decision and Appeals Council’s notice of denial.



     ORDER GRANTING COMMISSIONER’S MOTION TO DISMISS - 1
 1 ALJ’s decision the final decision of the Commissioner. Id. at 25. The notice of denial informed

 2 Plaintiff of her right under 42 U.S.C. § 405(g) to seek judicial review within 60 days of receipt,

 3 which was presumed to be five days after the notice’s date. Id. at 26. Plaintiff’s deadline to file

 4 an action was thus January 18, 2019. See Dkt. 8 at 2. However, Plaintiff did not file this action

 5 until January 22, 2019. Dkt. 1.

 6          The 60-day limit is a statute of limitations, which must be strictly construed but is subject

 7 to equitable tolling. Bowen v. City of New York, 476 U.S. 467, 479, 481 (1986); Vernon v.

 8 Heckler, 811 F.2d 1274, 1277 (9th Cir. 1987). Plaintiff filed her civil action after the 60-day

 9 limit had expired. Plaintiff has not filed any opposition to the motion to dismiss and thus has

10 provided no argument that the statute of limitations should be equitably tolled, and Plaintiff's

11 complaint lacks any factual allegations demonstrating circumstances under which the statute of

12 limitations should be equitably tolled. See Dkt. 3. Therefore, the 60-day time restriction set

13 forth in 42 U.S.C. § 405(g) bars review of the Commissioner’s decision denying the claim for

14 Social Security benefits, and no special circumstances have been shown that would permit this

15 Court to toll the limitation period.

16          Accordingly, the Commissioner’s motion is GRANTED and this case is DISMISSED

17 with prejudice.

18          DATED this 17th day of July, 2019.

19

20

21
                                                          A
                                                          The Honorable Richard A. Jones
22                                                        United States District Judge

23




     ORDER GRANTING COMMISSIONER’S MOTION TO DISMISS - 2
